Citation Nr: 0501651	
Decision Date: 01/24/05    Archive Date: 02/07/05

DOCKET NO.  03-27 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an effective date, prior to June 11, 2002, 
for assignment of a 60 percent evaluation for service-
connected degenerative disc disease of the lumbosacral spine 
(lower back disorder).  

2.  Entitlement to an effective date, prior to June 11, 2002, 
for assignment of a 20 percent evaluation for service-
connected cervical disc disease, C5-C6 (cervical spine 
disorder).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to December 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  


FINDINGS OF FACT

1.  The veteran's claims for increased evaluations for her 
lumbar and cervical spine disorders were received at the RO 
on June 11, 2002.

2.  The evidence of record does not demonstrate that an 
increase in disability was factually ascertainable for either 
lumbar or cervical spine disorder prior to June 11, 2002.


CONCLUSIONS OF LAW

1.  An effective date prior to June 11, 2002 for the 60 
percent evaluation for lumbar spine disorder is not 
warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. 
§§ 3.151, 3.155, 3.400 (2004).

2.  An effective date prior to June 11, 2002 for the 20 
percent evaluation for cervical spine disorder is not 
warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. 
§§ 3.151, 3.155, 3.400 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist   

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

In a January 2003 rating decision, the RO granted an increase 
in evaluations for lumbar and cervical spine disorders, 
effective June 11, 2002.  In her notice of disagreement to 
the January 2003 rating decision, the veteran then raised the 
issues of entitlement to an earlier effective date for both 
increased evaluation decisions.  Therefore, the issue is what 
are the notice requirements of VA pertaining to the veteran's 
earlier effective date claims.  

This question was answered in a recent general counsel 
opinion.  If, in response to notice of its decision on a 
claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  VAOPGCPREC 8-2003.  
Regardless, the Board finds that the RO, in a June 2002 duty 
to assist letter and July 2003 statement of the case (SOC), 
advised the veteran of the responsibilities of the VA and the 
claimant are in developing the record.  Specifically, the 
veteran was notified that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
She was advised that it was her responsibility to either send 
medical treatment records from the veteran's private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for her  
The veteran was also asked to advise VA if there were any 
other information or evidence she considered relevant to her 
claim so that VA could help by getting that evidence.  
Furthermore, the actual text of the laws and regulations used 
to assign effective dates for increased ratings were provided 
in the SOC and SSOC.  Therefore, the RO provided the veteran 
with the applicable law and regulations and gave notice as to 
the evidence generally needed to substantiate her claim.  

In light of the foregoing, as the veteran was provided 
adequate notice and assistance for the original claim and has 
been issued a statement of the case, no further assistance to 
veteran in developing the facts pertinent to her claim is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Earlier Effective Date

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A.         § 5110(a) (West 
2002); 38 C.F.R. § 3.400 (2004).  However, in cases involving 
a claim for an increased evaluation, the effective date may 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date, 
otherwise, the date of receipt of the claim.  See 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); See Quarles v. 
Derwinski, 3 Vet. App. 129, 134-135 (1992).  When considering 
the appropriate effective date for an increased rating, VA 
must consider the evidence of disability during the period 
one year prior to the application.  See Hazan v. Gober, 10 
Vet. App. 511 (1997).

Furthermore, the law provides that the effective date of 
compensation, based on a claim reopened with new and material 
evidence after a final disallowance, will be the date of VA 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. § 
3.400(q), (r).  Lapier v. Brown, 5 Vet. App. 215 (1993); 
Waddell v. Brown, 5 Vet. App. 454, 456 (1993).  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA. 38 C.F.R. § 
3.1(r) (2004).  "Claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought. See 38 C.F.R. § 3.155(a) (2004).

As noted above, in a January 2003 rating decision, the RO 
increased the veteran's lumbar spine disorder evaluation to 
60 percent disabling, effective June 11, 2002, and her 
cervical spine disorder evaluation to 20 percent disabling, 
effective June 11, 2002.  In her notice of disagreement, the 
veteran asserted that the effective date for both increases 
should be December 1992 as both disorders became apparent or 
occurred while she was in service.  

The veteran is correct that both her lumbar and cervical 
spine disorders occurred in service.  In a February 1993 
rating decision, the RO granted service connection for both 
disorders and assigned a noncompensable disability 
evaluation, effective December 31, 1992.  Although the 
veteran did properly appeal that decision to the Board, the 
Board affirmed the RO decision and denied entitlement to 
higher initial disability evaluations in May 1997.  The 
appellant did not appeal that decision and it became final. 
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2004).  As the May 1997 Board of Veterans' Appeals decision 
is final, it cannot be reversed or revised absent evidence 
that the decision was clearly and unmistakably erroneous.  
See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105.  Here, the 
veteran did not allege that there was clear and unmistakable 
error in the May 1997 Board decision.   
Therefore, an earlier effective date cannot be granted prior 
to the May 1997 Board decision.  As such, the Board will 
determine whether the veteran is entitled to an earlier 
effective date following the May 1997 Board decision.

Review of the record shows that following the May 1997 Board 
decision, the veteran did not submit or identify VA 
hospitalization or other medical records prior to filing her 
claims for an increase on June 11, 2002.  The veteran also 
did not submit any communication or action indicating intent 
to apply for an increase prior to June 11, 2002.  Thus, the 
Board finds that she did not file any informal claims for 
increase evaluations prior to June 11, 2002.  38 C.F.R. §§ 
3.155, 3.157 (2004).  Furthermore, subsequent to the final 
May 1997 denial of increased evaluations, the veteran did not 
file claims for increased evaluations for lumbar and cervical 
spine disorder until June 11, 2002.  Accordingly, the 
effective date of the increased evaluation cannot be earlier 
than August 19, 2002, on the basis of the date of the claim.

In addition, the evidence does not establish that an increase 
in the disorders was factually ascertainable within the one-
year period prior to receipt of the claim for increase in 
June 11, 2002.  The earliest VA medical records following the 
May 1997 Board decision are from March 1999, which do not 
demonstrate any increase in either disorder.  Moreover, the 
private medical records submitted by the veteran dated prior 
to June 11, 2002 were not received by the RO until after she 
filed her increased evaluation claims on June 11, 2002.  As 
the RO did not have private medical records from the veteran 
prior to her June 11, 2002, an increased evaluation was not 
factual ascertainable from the record prior to June 11, 2002.  

Finally, the Board recognizes the veteran's question in her 
notice of disagreement as to why the RO in the January 2003 
rating decision made her hypertension claim effective to 
December 31, 1992, but not the lumbar and cervical spine 
evaluations.  The issue involving the hypertension was 
whether a clear and unmistakable error (CUE) was made for 
failing to grant service connection for hypertension by a 
January 1994 rating decision.  

A claim of CUE is a collateral attack on a final RO decision.  
Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  
Previous determinations that are final and binding will be 
accepted as correct in the absence of CUE.  Where evidence 
establishes such an error, the prior decision will be 
reversed or amended.  38 U.S.C.A. § 5109A; 38 C.F.R. §§ 
3.104, 3.105(a).  In other words, a successful claim for CUE 
reverses a prior rating decision as if it never happened.  In 
the January 2003 rating decision, the RO reversed the January 
1994 rating decision that denied service connection for 
hypertension.  Since the January 1994 rating decision was 
reversed or amended, the service connection claim for 
hypertension from back in December 31, 1992 was still open.  
Thus, the RO granted service connection for hypertension and 
assigned a 10 percent evaluation, effective December 31, 
1992.

In contrast, claims for increased evaluations for lumbar and 
cervical spine disorders were filed in June 11, 2002 and not 
any claims for CUE involving prior decisions effecting the 
lumbar and cervical spine disorders.  As explained above, a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).  
The date of receipt of the claim was June 11, 2002 and the 
evidence of record does not demonstrate that an increase 
evaluation was factually ascertainable for either lumbar or 
cervical spine disorder prior to June 11, 2002.

Thus, the Board concludes that, based on the evidence of 
record, an effective date for the 60 percent evaluation for 
lumbar spine disorder and the 20 percent for cervical spine 
disorder prior to June 11, 2002 are not warranted.  See 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (2004).  




ORDER

An earlier effective date prior to June 11, 2002 for 
assignment of a 60 percent rating for lumbar spine disorder 
is denied.

An earlier effective date prior to June 11, 2002 for 
assignment of a 20 percent rating for cervical spine disorder 
is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


